Citation Nr: 0115129	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-04 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for hypertension on a 
secondary basis.

4.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently evaluated as 20 percent disabling.

6.  Entitlement to service connection for Tse-Tse syndrome.

7.  Entitlement to service connection for the residuals of a 
head injury.  

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

9.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for Tietze's syndrome.

10.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for the residuals of 
heat exposure.

11.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left shoulder 
disability.  

12.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

13.  Entitlement to service connection for the residuals of 
paratyphoid.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1975 to July 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1999 and April 1999 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991 & Supp. 2000), 
an appeal to the Board must be initiated by a notice of 
disagreement (NOD) and completed by a substantive appeal (VA 
Form 9) after a statement of the case is furnished to the 
veteran.  In essence, the following sequence is required: 
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision, VA must respond by 
explaining the basis of the decision to the veteran, and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his argument in a timely-filed substantive appeal.  See 38 
C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2000).

The Board has reviewed this case in detail in order to 
determine which issues are before the Board at this time.  In 
light of the July 1999 statement of the case and the February 
2000 substantive appeal, the first five issues cited above 
have been clearly appealed to the Board and met the 
requirements of 38 U.S.C.A. § 7105(a) (West 1991 & Supp. 
2000).  However, the veteran has raised other claims.  In 
March 2000, the RO, among other claims, denied service 
connection for "Tse-Tse" syndrome and the residuals of a 
head injury.  It also found that new and material evidence 
had not been submitted to reopen claims of service connection 
for bilateral hearing loss, Tietze's syndrome, the residuals 
of heat injury, and a left shoulder disability.  A June 2000 
rating decision denied service connection for bilateral 
carpal tunnel syndrome and the residuals of paratyphoid.  In 
this regard, the Board must note that within a January 2000 
private medical record on page six it appears that the 
physician indicates that "Tsetse" syndrome (as it is 
spelled within his report) and "Tietze's" syndrome are two 
district disabilities.

The Board must review all issues that are reasonably raised 
from a liberal reading of the veteran's substantive appeal.  
EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  Further, as 
has also been noted by U.S. Court of Appeals for Veterans 
Claims (Court), the statute, 38 U.S.C.A. § 7105 (West 1991), 
does not impose technical pleading requirements.  Tomlin v. 
Brown, 5 Vet. App. 355, 357 (1993).  Consequently, the Board 
accepts the July 2000 correspondence from the veteran as his 
notice of disagreement with the May and June rating 
decisions.  As will be discussed in detail in the remand 
section below, under Manlincon v. West, 12 Vet. App. 238 
(1999), the Board has limited jurisdiction over these claims.

Based on testimony before the undersigned in March 2001, it 
appears that the veteran wishes to raise several additional 
claims.  As these issues have not been adjudicated by the RO, 
they are referred back to the RO for appropriate initial 
consideration.  The RO should request the veteran to clearly 
indicate what additional issues he wishes to pursue.  The 
veteran should provide the RO with a clear list of additional 
claims that he wishes to pursue other than the thirteen 
claims cited above.  The RO should then take appropriate 
action to adjudicate these issues as a whole.  

It is important for the veteran to understand that as he 
raises additional claims he delays the adjudication of his 
previous claims.  The Court addressed the problem of 
advancing different arguments at successive stages of the 
appellate process in Fugere v. Derwinski, 1 Vet. App. 103, 
105 (1990), aff'd 972 F.2d 331 (Fed. Cir. 1992).  The Board 
has attempted to carefully determine what issues are before 
the Board at this time, which issues are before the Board 
under the Court's decision in Manlincon, and what new issues 
must be addressed by the RO.  Based on the Board's total 
review of the procedural history of this case, no other issue 
is before the Board at this time.


FINDINGS OF FACT

1.  A June 1981 rating decision denied service connection for 
a back disability.  A May 1990 rating decision denied service 
connection for low back pain.  In May 1990, it appears that 
the RO also considered a neck disorder along with the low 
back disability and numbness of the right arm.  The veteran 
did not file a timely appeal to either rating decision.     

2.  Evidence submitted in support of the veteran's 
application to reopen the claims for service connection for a 
cervical spine disorder and a lumbar spine disability since 
these rating decisions is new, relevant and probative of the 
issues at hand.

3.  Based on the currently available evidence, the Board 
finds that, at a minimum, the bilateral chondromalacia is 
productive of severe functional impairment.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of service 
connection for a cervical and lumbar spine disabilities has 
been submitted and the claims are reopened.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

2.  Based on the available evidence of record at this time, 
the criteria for a 30 percent evaluation for chondromalacia 
of the left knee have been met.  38 U.S.C.A. § 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.655(b), 4.7, 4.40, 
4.45, 4.59, and 4.71a, Diagnostic Code 5257 (2000).

3.  Based on the available evidence of record at this time, 
the criteria for a 30 percent evaluation for chondromalacia 
of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.655(b), 4.7, 4.40, 
4.45, 4.59, and 4.71a, Diagnostic Code 5257 (2000).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Based on service medical records showing treatment for 
bilateral chondromalacia from 1975 to 1980, an August 1980 
rating decision granted service connection for the bilateral 
knee disability and assigned a separate 10 percent evaluation 
for each knee.

In December 1980, the veteran sought service connection for a 
low back disorder and an increased evaluation for his 
service-connected knee disability.  A June 1981 rating 
decision denied service connection for a low back disorder 
and continued the separate 10 percent ratings assigned for 
the service-connected bilateral knee disabilities.  The 
veteran filed a notice of disagreement with this decision the 
following month.

Based on a VA hospital report showing that the veteran 
underwent a left knee arthroscopy in July 1981 with a 
transarthroscopic excision of plicae and shaving of the 
medial femoral condyle, an October 1981 rating decision 
assigned a 10 percent evaluation for the chondromalacia of 
the left knee from August 1980, a 30 percent evaluation from 
December 1980, a 100 percent convalescence rating from July 
1981, and a continued the 30 percent evaluation for the 
service-connected left knee disability from October 1981.

Following a May 1982 hearing, a September 1982 hearing 
officer's decision continued the 30 percent evaluation of the 
service-connected left knee disability.  In a May 1983 
decision, the Board confirmed the 30 percent evaluation of 
the veteran's chondromalacia of the left knee.

The veteran sought an increased rating for his service-
connected bilateral knee disability in May 1984.  Following a 
July 1984 VA orthopedic examination, a September 1984 rating 
decision continued the 30 percent evaluation of the left knee 
disability and the 10 percent evaluation of the right knee.

In June 1987, the RO advised the veteran that it had 
discontinued the disability payments for his service-
connected bilateral knee disorder due to his failure to 
appear for a VA orthopedic examination earlier that month.

In August 1989, the veteran stated that his bilateral knee 
disability increased in severity since his last VA 
examination.  Based on September 1989 VA examination 
findings, a November 1989 rating decision assigned separate 
10 percent evaluations for the veteran's bilateral knee 
disability.

In February 1990, the veteran sought service connection for 
low back disability, a cervical spine disorder and an 
increased rating for his bilateral knee disability.  A May 
1990 rating decision found that new and material evidence had 
not been submitted to reopen the claim for service connection 
for a low back disability.  The RO also denied service 
connection for a cervical spine disorder (cited at that time 
as a numbness to the left arm) and continued the separate 10 
percent evaluations for each knee.  The veteran was informed 
of that decision.  He indicated to disagreement with the 
decision at that time.  Accordingly, this decision became 
final.

A May 1996 VA orthopedic examination revealed chondromalacia 
of both knees with limitation of motion and lateral 
instability.  X-rays showed mild narrowing of the medial 
joint compartments of both knees.  Based on this evidence, 
the RO granted a separate 20 percent evaluation for each knee 
the following month.

In September 1997, the veteran sought to reopen his claims of 
entitlement to service connection for cervical spine and low 
back disabilities.  He also sought increased ratings for his 
bilateral knee disorder.  

An August 1998 VA orthopedic examination report indicates 
that the veteran's claims folder was not available for the 
physician's review.  The veteran gave a history of bilateral 
knee pain since injuring his knees during service in 1975.  
He explained that his left knee buckled one to two times a 
week and indicated that he had fallen on multiple occasions.  
The veteran also noted that his right knee was stable but 
reported pain with prolonged walking.  He related that his 
bilateral knee disability had increased in severity.

A physical examination revealed a noticeable limp associated 
with knee pain.  Mild hypertrophy was noted in both knees.  
There was some effusion in the left knee.  The record notes 
bilateral crepitus that was more prominent in the left knee.  
Range of motion was from 0 to 140 degrees in both knees.  
There was a slight persistent flexion of the right knee 
associated with some quadriceps spasm.  Pain and tenderness 
were noted on the left.  There was discomfort on patellar 
manipulation on the left when compared to the right.  The 
final assessment was chondromalacia of both knees, a suspect 
ruptured left medial meniscus, some left knee joint effusion, 
and abnormal ambulating secondary to the bilateral knee 
disability.

In October 1998, the veteran sought service connection for 
hypertension as secondary to his service-connected bilateral 
knee disability.

A January 1999 rating decision found that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for cervical spine and low 
back disabilities and continued the separate 20 percent 
ratings for each knee.  The RO denied service connection for 
hypertension as secondary to the bilateral knee disability in 
April 1999.  The veteran filed a notice of disagreement with 
these decisions in June 1999 and submitted a substantive 
appeal in March 2000, perfecting his appeal to the Board.

Within the March 2001 hearing before the undersigned, the 
veteran testified that he initially injured his low back 
while lifting heavy equipment during service in June 1977.  
Transcript (T.) at 3-5.  He reported receiving VA and private 
medical treatment for his low back disability following his 
separation from service and indicated that degenerative joint 
disease of the lumbar spine was diagnosed in October 1996.  
T. at 3-10.  The veteran explained that he injured his 
cervical spine several times during service and indicated 
that he received treatment from a field medic in late 1976 or 
early 1977.  T. at 13-17.  He reported that a slipped disc 
was discovered in his cervical spine during treatment in 1987 
or 1988.  T. at 18.  The veteran maintained that his 
hypertension was related to his service-connected bilateral 
knee disability.  T. at 19.  He reported elevated blood 
pressure and cholesterol readings during service and 
indicated that hypertension was diagnosed in 1998.  T. at 19-
20 and 21.  He explained that his bilateral knee disability 
limited his activity and caused him to gain weight.  T. at 
20-21.  The veteran noted that his knees were unstable and 
indicated that he wore braces on both knees.  T. at 23-24.  
He also reported that his knees gave way "[a] couple times a 
month."  T. at 23-24.  The veteran explained that arthritis 
of the knees was indicated, but not confirmed.  T. at 24-26.  
He also reported pain, swelling, crepitus, instability, and a 
limitation of motion in both knees.  T. at 26-29.

In support of his claim, the veteran submitted VA outpatient 
treatment records from March 1997 to August 2000, a February 
2001 report from a vocational rehabilitation specialist, and 
six lay statements from co-workers.

The Duty to Assist

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Veterans Claims Assistance Act of 2000 (the 
"VCAA"), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former 
§ 5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The new law revises the former § 5107(a) of title 38 United 
States Code to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in the 
developing the facts pertinent to the claim.  To that extent, 
the second part of the Elkins three part analysis (which will 
be discussed below) is no longer is controlling in pending 
claims.  This only becomes a matter for consideration, 
however, if the claimant first meets the requirement of 
submitting new and material evidence to reopen a claim.  The 
VCAA specifically provides that nothing in the new act 
requires the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.

With regard to the notice provisions of the VCAA, the Board 
finds that the July 1999 statement of the case and subsequent 
supplemental statements of the case have informed the veteran 
of the correct legal standard governing new and material 
evidence and the type and content of evidence required to 
constitute new and material evidence to reopen his claims.  
Accordingly, the Board finds that the RO has discharged any 
notice duties under the VCAA regarding the limited issues 
that the Board will consider at this time.  Finally, because 
the Board is granting increased ratings for the right and 
left knee disabilities and remanding other issues to 
determine whether even greater evaluations are warranted, the 
Board concludes that it is not prejudicial to the veteran to 
proceed to adjudicate these claims on the current record.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence

As indicated above, a May 1990 rating decision found that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a low back disability and 
denied service connection for a cervical spine disorder.  The 
veteran was notified of that decision and his appellate 
rights, but failed to perfect an appeal.  Accordingly, the 
May 1990 rating decision became final and is not subject to 
revision on the same factual basis, but may be reopened on 
the submission of new and material evidence.  Evans v. Brown, 
9 Vet. App. 273 (1996).

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  38 C.F.R. 
§ 3.156(a) (2000) provides as follows:

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

For the purposes of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

Since the final rating decision in May 1990, numerous pieces 
of evidence have been submitted or otherwise associated with 
the claims file.  Much of this evidence is new in that it has 
not been previously considered in connection with these 
claims.  The new evidence includes copies of VA and private 
medical records from May 1996 to February 2001, six lay 
statements from co-workers, and testimony from the veteran 
regarding the etiology of the back and neck disabilities.  
The Board believes that this evidence meets the Hodge test 
for materiality as it sheds light on the alleged origins of 
these disabilities and must be considered in order to decide 
fairly the merits of the veteran's claim.  

While the veteran is not competent to determine the etiology 
of his own disabilities, the new medical evidence does supply 
additional material evidence regarding the nature of the 
alleged back and neck disabilities.  Under Justus, the Board 
must find this evidence both new and material.  Accordingly, 
the Board finds that there is new and material evidence 
sufficient to reopen the claims of entitlement to service 
connection for cervical spine and low back disabilities.

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (the "Rating 
Schedule").  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. § 4.1 
(2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  The Court has held that functional loss, 
supported by adequate pathology and evidenced by the visible 
behavior of the veteran undertaking the motion, is recognized 
as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349- 
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the veteran's service-connected 
bilateral chondromalacia has been evaluated as 20 percent 
disabling in each knee under Diagnostic Code 5257.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2000) provides for assignment 
of a 10 percent rating when there is slight recurrent 
subluxation or lateral instability, a 20 percent rating when 
there is moderate recurrent subluxation or lateral 
instability, and a 30 percent evaluation for a severe knee 
impairment with recurrent subluxation or lateral instability.

Other Diagnostic Codes have also been considered by the 
Board.  Limitation of motion of the knee is contemplated in 
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2000).  
Diagnostic Code 5260 provides for a zero percent evaluation 
where flexion of the leg is only limited to 60 degrees.  For 
a 10 percent evaluation, flexion must be limited to 45 
degrees.  A 20 percent evaluation is warranted where flexion 
is limited to 30 degrees.  A 30 percent evaluation may be 
assigned where flexion is limited to 15 degrees.  Diagnostic 
Code 5261 provides for a zero percent evaluation where 
extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  Finally, where extension is limited 
to 45 degrees, a 50 percent evaluation may be assigned.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

VA's General Counsel has stated that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a zero percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  However, the General Counsel 
also stated that if a veteran does not meet the criteria for 
a zero percent rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261, there is no additional disability for 
which a separate rating for arthritis may be assigned.  
VAOPGCPREC 23-97 (July 1, 1997).

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings is to be rated on the basis of 
limitation of motion of the affected joint under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint group or minor joint 
group affected by limitation of motion.  In the absence of 
limitation of motion, a 20 percent evaluation is provided 
where there is X-ray evidence of involvement of two or more 
major joints, or two of more minor joint groups with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is provided where there is X-ray evidence of 
involvement of two or more major joints, or two of more minor 
joint groups without exacerbations.

Following a detailed review of the record, including the 
August 1998 VA orthopedic examination and the veteran's March 
2001 hearing testimony, it appears that the veteran's 
bilateral knee disability is manifested by pain, instability, 
mild hypertrophy, effusion and crepitus.  During the most 
recent VA examination, range of motion was from 0 to 140 
degrees in both knees.  There was a slight persistent flexion 
of the right knee associated with some quadriceps spasm.  
Pain and tenderness were noted on left medial meniscal 
compression and there was discomfort on patellar manipulation 
on the left when compared to the right.  The examiner 
specifically noted that the veteran's ambulation was abnormal 
secondary to his service-connected knee disability.  During 
the March 2001 hearing, the veteran testified that he wore 
braces on both knees.  The Board finds that the 
manifestations of the veteran's bilateral chondromalacia are 
consistent with a separate 30 percent evaluation for each 
knee, representing severe impairment, by analogy, under 
Diagnostic Code 5257.  

The Board believes that in light of the extensive history and 
the current evaluation (which will also be addressed below) 
the evidence at this time would support a 30 percent 
evaluation for each knee with consideration of the veteran's 
complaints of pain.  Higher evaluations under different 
diagnostic codes are not clearly indicated at this time.  

This decision should not be interpreted as an expressed or 
implied determination that the veteran's bilateral knee 
disability is only 30 percent disabling in each knee.  It is, 
however, a determination that the available medical evidence 
of record at this time would support an increase over the 
currently assigned ratings.  In order to determine whether 
the veteran is entitled to an evaluation in excess of 30 
percent in each knee, additional medical development, as 
described below, will be required.


ORDER

New and material evidence having been presented in support of 
the claim of entitlement to service connection for a cervical 
spine disorder, the claim is reopened.

New and material evidence having been presented in support of 
the claim of entitlement to service connection for a lumbar 
spine disability, the claim is reopened.

Based on the medical evidence available at this time, an 
increased rating for chondromalacia of the left knee is 
granted to 30 percent, subject to the law and regulations 
governing the payment of monetary awards.

Based on the medical evidence available at this time, an 
increased rating for chondromalacia of the right knee is 
granted to 30 percent, subject to the law and regulations 
governing the payment of monetary awards.


REMAND

Under the provisions of the VCAA of 2000, it appears that the 
veteran's treatment for elevated cholesterol readings in 
service and the current medical findings of hypertension are 
sufficient to require that the veteran be afforded a VA 
examination to ascertain the etiology of his current 
hypertension and to provide a specific opinion regarding the 
degree of medical probability that it is related to service 
or the veteran's service-connected bilateral knee disability.  
Clearly, the current record is not sufficient to make a 
decision on this claim.  As indicated above, the veteran's 
lay assertions of medical causation are not competent to 
establish a relationship between his service or his service-
connected bilateral knee disability.  The Court has made 
clear that a lay party is not competent to provide probative 
evidence as to matters requiring expertise derived from 
specialized medical knowledge, skill, expertise, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1994).  The general medical evaluation that will be held to 
determine the etiology of the hypertension provides the VA 
with an opportunity to address other claims raised by the 
veteran.

The Board finds that the August 1998 VA examination left open 
a number of questions and is inadequate for rating purposes.  
According to the August 1998 VA examination report, the 
claims folder was not available for review in conjunction 
with the examination.  Further, the VA examiner has not had 
the opportunity to review the recently submitted medical 
evidence provided by the veteran's private physicians.  While 
X-rays in May 1996 showed mild narrowing of the medial joint 
compartments in both knees, the record contains no 
confirmation of arthritis.  An X-ray study was not performed 
in conjunction with the August 1998 VA examination.  In this 
regard, it is again important to note that the issue of 
entitlement to an evaluation in excess of 30 percent for each 
knee is now before the Board.  The fact that the Board has 
made a determination that the available evidence of record 
supports a 30 percent evaluation for each knee does not 
impede the veteran's claim for an evaluation in excess of 30 
percent.  Consequently, the Board concludes that 
clarification is required as to the nature and severity of 
the veteran's service-connected bilateral knee disability 
based upon a thorough review the entire claims file.  See 
Suttmann v. Brown, 5 Vet. App. 127, 137 (1993).

Based on the veteran's testimony, it appears that there may 
be outstanding medical records containing relevant evidence.  
See Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Therefore, pursuant to VA's 
duty to assist the veteran in the development of facts 
pertinent to his claim under 38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 2000); 38 C.F.R. § 3.103(a) (2000), the Board is 
deferring further adjudication of the issues on appeal 
pending a remand of he case to the RO for further 
development.  The veteran is asked to help the RO by 
obtaining these records himself if possible.

With regarding the issue of service connection for a cervical 
spine disorder and a lumbar spine disability, the second step 
for the Board in this case is to assess the new and material 
evidence in the context of the other evidence of record and 
make new factual determinations.  See Masors v. Derwinski, 
2 Vet. App. 181, 185 (1992) (quoting Godwin v. Derwinski, 
1 Vet. App. 419, 425 (1991), and Jones v. Derwinski, 1 Vet. 
App. 210, 215 (1991)).  A finding of "new and material" 
evidence does not mean that the case will be allowed, just 
that the case will be reopened and new evidence considered in 
the context of all other evidence for a new determination of 
the issues.  Smith v. Derwinski, 1 Vet. App. 178, 179-80 
(1991).  The Board believes that a medical opinion is 
required.  Once again, this examination will provide the VA 
with an opportunity to address other claims raised by the 
veteran.

Finally, as noted above, the Board concludes that a July 2000 
letter from the veteran constitutes his notice of 
disagreement with the RO's March and June 2000 rating 
decisions denying service connection for Tse-Tse syndrome, 
the residuals of a head injury, bilateral carpal tunnel 
syndrome and the residuals of paratyphoid, along with the 
finding that new and material evidence had not been submitted 
to reopen the claim for service connection for bilateral 
hearing loss, Tietze's syndrome, residuals of a heat 
exposure, and a left shoulder injury.  See 38 C.F.R. § 20.201 
(2000).  As the veteran initiated a timely appeal under 
applicable regulations, the RO must issue him a statement of 
the case addressing the aforementioned issues.  See Holland 
v. Brown, 10 Vet. App. 433, 436 (1997) (vacating Board 
decision and remanding the matter when VA failed to issue a 
statement of the case after claimant submitted a timely 
notice of disagreement).  Accordingly, as no statement of the 
case appears to have been issued regarding these issues, the 
claims of entitlement to service connection for Tse-Tse 
syndrome, the residuals of a head injury, bilateral carpal 
tunnel syndrome and the residuals of paratyphoid, along with 
the issues of whether new and material evidence has been 
submitted to reopen claims of service connection for 
bilateral hearing loss, Tietze's syndrome, the residuals of a 
heat exposure, and a left shoulder injury remains pending in 
appellate status, see 38 C.F.R. § 3.160(c) (2000), and 
requires further action by the RO under 38 U.S.C.A. § 7105 
(West 1991 & Supp. 2000), 38 C.F.R. § 19.26 (2000) and 
Manlincon.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to his claims 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment that are not 
currently a part of the record.  After 
any necessary information and 
authorization are obtained from the 
veteran, all outstanding records, VA or 
private, should be obtained by the RO and 
incorporated into the claims folder.  The 
veteran is asked to assist the RO in 
obtaining  these records.  If no 
additional pertinent medical records are 
available which have not been associated 
with the claims files, the veteran (in 
order to expedite his case) should so 
state to the RO in writing.

3.  Upon completion of the above 
development to the extent feasible, the 
RO should arrange for an orthopedic 
examination by a physician who has not 
examined the veteran in the past to 
determine the nature and severity of 
several of the veteran's disabilities.  
Any pathology present in either knee 
should be identified.  If there is 
pathology present which is not related to 
the veteran's service-connected bilateral 
knee disability, the examiner should 
indicate whether this pathology produces 
manifestations which may be distinguished 
from the manifestations of the service-
connected disability.

The examination report should include a 
full description of the veteran's 
symptoms, clinical findings, and 
associated functional impairment.  All 
findings should be recorded in detail, 
including range of motion of the 
veteran's knees, recorded in degrees.  
Any indicated studies should be 
conducted, including X-rays.  The 
physician should specifically address 
whether degenerative joint disease of the 
knees is present.  The examiner should 
address the following questions:

(a) The examiner should carefully elicit 
all of the veteran's subjective 
complaints concerning his bilateral knee 
disability an offer an opinion as to 
whether there is adequate pathology 
present to support the veteran's 
subjective complaints and the level of 
each complaint, including pain.

(b) Does the veteran have arthritis is 
either knee?

(c) Does the veteran have a lumbar spine 
disability?  If a lumbar spine disability 
is found, the examiner should review the 
veteran's medical records, including, 
most importantly, the service medical 
records, and indicate if it is as likely 
as not that the veteran's active service 
from July 1975 to July 1980 or his 
bilateral knee disability caused or 
aggravated his lumbar spine disability.

(d) Does the veteran have a cervical 
spine disability?  If a cervical spine 
disability is found, the examiner should 
review the veteran's medical records, 
including the veteran's service medical 
records, and indicate if it is as likely 
as not that the veteran's active service 
from July 1975 to July 1980 or his 
bilateral knee disability caused or 
aggravated a cervical spine disability.

(e) Does the veteran have the a left 
shoulder disability?  If a left shoulder 
disability is found, the examiner should 
review the medical records and indicate 
if it is as likely as not that the 
veteran's active service from July 1975 
to July 1980 caused or aggravated this 
disability.

(f) Does the veteran have bilateral 
carpal tunnel syndrome?  If bilateral 
carpal tunnel syndrome is found, the 
examiner should review the veteran's 
medical records and indicate if it is as 
likely as not that the veteran's active 
service from July 1975 to July 1980 
caused or aggravated this disability.

The veteran's claims folder and a copy of 
this remand must be provided to the 
examiner for review in conjunction with 
the examination.  Any opinions expressed 
should be accompanied by a complete 
rationale.

4.  The veteran should be afforded a 
general medical examination by a 
physician who has not examined the 
veteran in the past to determine both the 
existence and etiology of several of the 
veteran's alleged disabilities.  All 
indicated studies must be conducted.  The 
claims folder, or the pertinent medical 
records contained therein, including the 
service medical records, must be reviewed 
by the examiner in conjunction with the 
examination.  All necessary tests should 
be performed.  If the examiner believes 
that an examination by a specialist is 
warranted in order to answer any of the 
questions posed below, the examiner 
should so indicate in writing.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  Following the examination and 
a review of the record, the examiner 
should provide responses to the following 
questions:

(a)  Does the veteran have hypertension?  
If hypertension is found, the examiner 
should review the veteran's medical 
records and indicate if it is as likely 
as not that the veteran's active service 
from July 1975 to July 1980 or his 
bilateral knee disability caused or 
aggravated his hypertension.

(b) Does the veteran have "Tse-Tse" 
syndrome?  If Tse-Tse syndrome is found, 
the examiner should review the veteran's 
medical records and indicate if it is as 
likely as not that the veteran's active 
service from July 1975 to July 1980 
caused or aggravated the Tse-Tse 
syndrome.

(c) Does the veteran have Tietze's 
syndrome?  If Tietze's syndrome is found, 
the examiner should review the veteran's 
medical records and indicate if it is as 
likely as not that the veteran's active 
service from July 1975 to July 1980 
caused or aggravated this disability.

(d) Does the veteran have the residuals 
of a head injury?  If the residuals of a 
head injury are found, the examiner 
should review the veteran's medical 
records and indicate if it is as likely 
as not that the veteran's active service 
from July 1975 to July 1980 caused or 
aggravated this disability.

(e) Does the veteran have a current 
disability associated with the residuals 
of heat exposure?  If a current 
disability associated with the residuals 
of heat exposure is found, the examiner 
should review the veteran's medical 
records and indicate if it is as likely 
as not that the veteran's active service 
from July 1975 to July 1980 caused or 
aggravated this disability.

(f) Does the veteran have the residuals 
of paratyphoid?  If a disability 
associated with the residuals of 
paratyphoid is found, the examiner should 
review the veteran's medical records and 
indicate if it is as likely as not that 
the veteran's active service from July 
1975 to July 1980 caused or aggravated 
this disability.

The veteran is advised that this 
examination may provide findings and 
opinions that are vital to his claims and 
that a failure to report and cooperate 
with the examinations may have adverse 
consequences to his claim.  Derwinski v. 
Connolly, 1 Vet. App. 566 (1991).  
Moreover, under 38 C.F.R. § 3.655 (2000), 
where a claimant fails without good cause 
to appear for a scheduled examination in 
conjunction with a claim for increase, 
the claim will be denied.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the veteran.  In addition, 
the RO should review the requested 
examination reports and the required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

7.  The RO should issue a statement of 
the case to the veteran and his 
representative, addressing the issues of 
entitlement to service connection for 
Tse-Tse syndrome, the residuals of a head 
injury, bilateral carpal tunnel syndrome 
and residuals of paratyphoid, along with 
whether new and material evidence has 
been submitted to reopen the claims of 
entitlement to service connection for 
bilateral hearing loss, Tietze's 
syndrome, the residuals of a heat 
exposure, and a left shoulder injury, 
including citation to all relevant law 
and regulation pertinent to the claims.  
The veteran and his representative must 
be advised of the time limit in which he 
may file a substantive appeal.  38 C.F.R. 
§ 20.302(b) (2000).  Then, only if an 
appeal is timely perfected, should the 
issues be returned to the Board for 
further appellate consideration.  If the 
veteran wishes to withdraw any of these 
issues, he should do so in writing and as 
soon as possible in order to expedite his 
other claims 

8.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should adjudicate 
the claims of entitlement to service 
connection for a cervical spine disorder 
and lumbar spine disability (on a de novo 
basis), entitlement to service connection 
for hypertension on a direct or secondary 
basis, and entitlement to an increased 
rating for chondromalacia for the knees 
beyond 30 percent for either knee.  If 
the veteran's claim remains denied, he 
and his representative should be provided 
with a supplemental statement of the 
case.  The applicable response time 
should be allowed.  The veteran is 
advised that any additional claims will 
not be before the Board unless the 
determination of the RO is unfavorable, 
and the veteran files a notice of 
disagreement and completes all procedural 
steps necessary to appeal a claim to the 
Board in accordance with 38 U.S.C.A. 
§ 7105 (West 1991).

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals



 


